13 N.Y.3d 782 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DANNY COLON, Appellant.
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ANTHONY ORTIZ, Appellant.
Court of Appeals of New York.
Submitted September 14, 2009.
Decided September 17, 2009.
Motion by Center on the Administration of Criminal Law for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.
*783 Chief Judge LIPPMAN taking no part.